Exhibit 99.1 GRUBHUB REPORTS RECORD FIRST QUARTER RESULTS Grubhub generates 27% revenue growth in the first quarter Chicago, IL– May 3, 2016 – Grubhub Inc. (NYSE: GRUB), the leading takeout marketplace, today announced financial results for the quarter ended March 31, 2016. “We had a strong start to 2016, generating a record $713 million in gross food sales during the quarter, even with significant headwinds from weather.” said Matt Maloney, CEO. “Revenue grew 27%, driven by the continued expansion of quality restaurants through Grubhub delivery, improvements in our technology platform and the rollout of our updated Grubhub branding.” First Quarter 2016 Highlights The following results reflect the financial performance and key operating metrics of our business for the three months ended March 31, 2016 as compared to the same period in 2015. First Quarter Financial Highlights · Revenues: $112.2 million, a 27% year-over-year increase from $88.2 million in the first quarter of 2015. · Non-GAAP Adjusted EBITDA: $32.4 million, a 15% year-over-year increase from $28.3 million in the first quarter of 2015. · Net Income: $9.9 million, or $0.12 per diluted share, a 6% year-over-year decrease from $10.6 million, or $0.12 per diluted share, in the first quarter of 2015. · Non-GAAP Net Income: $17.2 million, or $0.20 per diluted share, a 15% year-over-year increase from $14.9 million, or $0.18 per diluted share. First Quarter Key Business Metrics Highlights · Active Diners were 6.97 million, a 24% year-over-year increase from 5.60 million Active Diners in the first quarter of 2015. · Daily Average Grubs were 267,800, a 14% year-over-year increase from 234,700 Daily Average Grubs in the first quarter of 2015. · Gross Food Sales were $713 million, a 21% year-over-year increase from $590 million in the first quarter of 2015. Delivery The Company has entered into an agreement to acquire LAbite, one of the largest restaurant delivery services in the U.S. In 2015, LAbite diners ordered almost $80 million in gross food sales, with most of the volume coming from the greater Los Angeles area. “We are excited by the acquisition of LAbite as it adds to the tremendous strides we’ve made in expanding the breadth and depth of our delivery network and boosts our presence in an important market,” noted Maloney. “With more than 5,000 restaurants now using Grubhub delivery and our total network comprised of more than 44,000 restaurants, we are making great progress towards fulfilling our goal of being the most comprehensive marketplace for takeout diners and restaurants.” Excluding the pending acquisition of LAbite, Grubhub is now delivering annual gross food sales volume of approximately $250 million.This compares to almost no delivery volume at the beginning of 2015. Credit Facility On April 29, 2016, the Company entered into a revolving credit facility.The credit facility will be available to the Company until April 28, 2021 and provides for a commitment of $185 million and the ability to increase the line under certain conditions up to $215 million. Second Quarter and Full Year 2016 Guidance* Based on information available as of May 3rd, 2016, the company is providing the following financial guidance for the second quarter and full year of 2016: Second Quarter 2016 Full Year 2016 (in millions) Expected revenue range $109 - $111 $450 - $465 Expected Adjusted EBITDA range $29 - $31 $122 - $130 *The above guidance excludes any impact from Grubhub’s pending acquisition of LAbite.The Company will update guidance to include LAbite when the acquisition closes. First Quarter 2016 Financial Results Conference Call:Grubhub will webcast a conference call today at 9 a.m. CT to discuss the first quarter 2016 financial results. The webcast can be accessed on the Grubhub Investor Relations website at http://investors.grubhub.com, along with the company's earnings press release and financial tables. A replay of the webcast will be available at the same website until May 17, 2016.
